DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not sufficiently teach all the limitations of independent claim 21.  The most pertinent prior art is Levola et al. US 2010/0321781. Levola teaches a method of manufacturing an optical display system (Fig 1, Par 41, virtual display device 200), comprising: the first DOE (Fig 1, Par 42, input grating 10) having an input surface and configured as an in-coupling grating to receive one or more optical beams as an input (Fig 1, Par 44 describes input beam B0 impinging on the input grating 10); creating and in which the second DOE is configured for pupil expansion of the received one or more optical beams along a first direction (Par 49 describes output grating 30 to provide an output beam B2 which is expanded in two directions). However, Levola 
With regards to dependent claims 22-26, these claims depend upon independent claim 21 and are therefore indicated as allowable.
The prior arts of record do not sufficiently teach all the limitations of independent claim 27. The most pertinent prior art is Levola et al. US 2010/0321781. Levola teaches a method of producing a molded diffractive optical element (DOE) in a waveguide- based display system (Fig 1, Par 41, virtual display device 200), comprising: providing an in-coupling DOE (Fig 1, Par 42, input grating 10) that is configured to in-couple input images (Par 6) from an imager into the waveguide-based display system (device 200); providing an out-coupling DOE (Fig 1, Par 42, output grating 30) that is configured to out-couple output images from the waveguide-based display system to an (E1); providing a substrate (substrate 7) having at least one planar surface. However, Levola does not teach exposing the substrate to a plasma source to etch a microstructure into the planar surface in which the microstructure comprises features that are asymmetric with respect to an axis that is orthogonal to the planar surface of the substrate; using the etched substrate to mold a planar DOE from a polymer material in which the molded DOE includes grating features each having a slant angle to a respective axis orthogonal to the plane of the DOE; assembling the molded DOE into the waveguide-based display system with the in-coupling DOE and the out-coupling DOE to create a light path that sequentially traverses the in-coupling DOE, the molded DOE, and the output DOE, wherein at least a portion of the molded DOE includes grating features each having a slant angle to a respective axis orthogonal to the plane of the molded DOE, and wherein the molded DOE is configured with uniform grating features that are periodic in only a single direction. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
With regards to dependent claims 28-33, these claims depend upon independent claim 27 and are therefore indicated as allowable.
The prior arts of record do not sufficiently teach all the limitations of independent claim 34. The most pertinent prior art is Levola et al. US 2010/0321781. Levola teaches a method for fabricating a diffractive optical element (DOE) (Fig 1, Par 42, input grating 10), comprising: a substrate (substrate 7); a planar DOE (Fig 1, Par 42, output grating 30), and wherein the molded DOE is configured for pupil expansion along a first (Par 49 describes output grating 30 to provide an output beam B2 which is expanded in two directions). However, Levola does not teach providing a reactive ion etching source; affixing a substrate having at least one planar surface to a moveable holder; exposing the substrate to the reactive ion etching source to thereby etch grating features that are asymmetric with respect to an axis that is orthogonal to the planar surface; controlling the etching of the substrate to the reactive ion etching source by motion of the substrate relative to the reactive ion etching source; using the etched substrate to mold a planar DOE from a polymer material in which the molded DOE includes grating features each having a slant angle to a respective axis orthogonal to the plane of the DOE; and disposing the molded DOE on a waveguide that includes an in-coupling DOE configured as an in-coupling grating to receive one or more optical beams as an input, wherein the molded DOE receives the one or more optical beams from the in-coupling DOE, and wherein at least a portion of the molded DOE includes grating features each having a slant angle to a respective axis orthogonal to the plane of the molded DOE, and wherein the molded DOE is configured with uniform grating features that are periodic in only a single direction. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
With regards to dependent claims 35-40, these claims depend upon independent claim 34 and are therefore indicated as allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smalley et al. US 2014/0300695, Gaertner et al. US 2014/0217385, Amirparviz et al. US 2013/0242392, Travers et al. US 2013/0051730, and Pockett et al. US 2013/077803 are cited to show display devices in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872